Title: To Alexander Hamilton from James McHenry, 19 March 1800
From: McHenry, James
To: Hamilton, Alexander



Sir,
War department 19th. March 1800

I have received your two letters of the 7th. one of the 10th. two of the 11th. 3 of the 12th. one of the 13 and one of the 14. instant.
Agreeably to the rule approved of by the late General Washington relative to the order of rank among field Officers and the documents in this Office Major Hopkins will take rank of Major William D. Beale.
The rule prescribes that as to all such of the field Officers who have served in the revolutionary Army of the United States it will be adviseable among those of equal grade to let their relative rank at the close of that War govern.
By the records of the Office it appears, that David Hopkins was appointed a Major on the first day of January 1781 and continued in service till the end of the War, that William D Beale was appointed a Major on the Sixth day of November 1781 and deranged on the first day of January 1783; of course if there are not some special reasons for a departure from this rule, of which I am uninformed, Major Hopkins is justly intitled to be considered the first Major in the Ninth Regiment.
The orders you have issued relative to the suspending the recruiting service for the twelve regiments appear to me judicious and proper.
You wish to be informed whether it is intended that the vacancies occasioned by different circumstances are not to be immediately filled by those Officers next in relative rank in regular succession, or only that the ultimate vacancies after such succession are not to be filled by new appointments.
I intended to suggest that during the existence of present circumstances any appointments whatever to the new regiments which powerful motives or the absolute wants of the service did not render indispensable, it was likely would not be made.
There is reason to apprehend that were nominations to the higher vacant grades offered to the Senate they would be suspended. This however is presented more as a conjecture than the result of positive information.
The only instances which have occurred at the War Office of Judge Advocates having been ordered an allowance have been in the cases of Mr Hare and Mr. Morton, gentlemen not in the Army and who were allowed their expences for the time of their attendance only. It would bring up a thousand claims and occasion endless payments, were such occasional services by Officers to be considered intitled to remuneration. You will if you please make this rule of the department known to those persons who have formed expectations and may apply to you for your interference. If they are to be compensated, it can only be by an act of Congress.
The resignation of Lieut. Spring is accepted, to bear date the 31 inst by which time it is thought he may be advised of the acceptance.
Doctor Barron is to be considered as temporary Surgeons Mate, from the time he commences to render service in the fourteenth regiment. Colonel Rices letter does not give the date of the commencement of his doing duty; when informed thereof, I shall send you his warrant made out accordingly.
I have the honor to be   with great respect   Your obed servant

James McHenry
Major Genl Alexander Hamilton

